Title: From Thomas Jefferson to William Smith, 16 July 1791
From: Jefferson, Thomas
To: Smith, William



Sir
Philadelphia July 16. 1791.

The President of the United States desiring to avail the public of your services as Auditor of the Treasury of the U. S. I have now the honor of enclosing you the Commission. You will readily concieve from the nature of this office that every day’s suspension of its functions adds new instances of inconvenience to the public, and to individuals. While I indulge myself therefore in expressing my hopes and felicitations for the public, that you will undertake a trust so important for them, I am charged to add the desire that you may find it convenient to come on with all practicable dispatch. I have the honour to be with sentiments of the most perfect esteem & respect, Sir Your most obedient & most humble servt.

Th: Jefferson

